01/26/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 19-0666



                                 No. DA 19-0666


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

LOUIS W. MIKESELL,

             Defendant and Appellant.


                            GRANT OF EXTENSION


      Upon consideration of Appellee’s motion for a 30-day extension of time, and

good cause appearing therefor, Appellee is granted an extension of time to and

including March 1, 2021, within which to prepare, serve, and file its response brief.




RB                                                                     Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                           January 26 2021